COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00249-CV


Paul Lair                                 §    From the 360th District Court

                                          §    of Tarrant County (360-505502-11)
v.
                                          §    June 26, 2014

Brandi Lair                               §    Opinion by Justice Dauphinot


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot